494 Pa. 64 (1981)
428 A.2d 972
BOARD OF COMMISSIONERS OF MONTGOMERY COUNTY, Appellant,
v.
John B. LUKENS and Edward M. Cyrus, Individually and as Bargaining Representatives of Montgomery County Detectives and Montgomery County Detectives, in their own right.
Supreme Court of Pennsylvania.
Argued April 21, 1981.
Decided May 5, 1981.
George P. Wood, Norristown, for appellant.
James L. Crawford, Anthony C. Busillo, II, Harrisburg, for Pa. Labor Relations Bd.
J. Pierce Anderson, Norristown, for appellees.
Before ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.


*65 OPINION
PER CURIAM:
The order of the Commonwealth Court, 51 Pa.Cmwlth. 576, 415 A.2d 118, is affirmed. See Hartshorn v. County of Allegheny, 460 Pa. 560, 333 A.2d 914 (1975).
O'BRIEN, C.J., and WILKINSON, J., did not participate in the consideration or decision of this case.